Dr. Arthur L. Mallory Commissioner, Department of Elementary and Secondary Education Post Office Box 480 Jefferson City, Missouri 65101
Dear Dr. Mallory:
This opinion is in response to your question asking as follows:
              "May a board of education schedule a teachers' meeting as the first day of a term and count that day as a part of the one hundred eighty day term required for the district to be eligible for state aid? To put the question another way, how should the term `dismiss school' be construed?
You also state:
              "Section 163.021(1) authorizes school boards to dismiss school to permit teachers to attend teachers' meetings. Many times we are asked if faculty meetings held prior to the first day pupils will attend in a term can be considered in arriving at the minimum one hundred eighty day term required by this statute in order for a district to qualify for state aid."
Section 163.021, RSMo Supp. 1975, provides in pertinent part as follows:
              "A school district shall receive state aid for its educational program only if it:
              (1) Operates its schools for a minimum of one hundred eighty days, as defined in section 160.011, RSMo, [sic] for each pupil or group of pupils. The term or terms may include legal school holidays as defined in section 171.051, RSMo, and days when the school is dismissed by order of the board to permit teachers to attend teachers' meetings;"
Under Section 171.031, RSMo Supp. 1975, each board of education is given authority to prepare annually a calendar of the school term specifying the opening date of school. Since the board of education has authority to designate the beginning of the term, it follows in our view, that the board may accordingly designate the beginning of the term and then hold a teachers' meeting in accordance with Section 163.021.
We realize that an argument can be made that Section 163.021
speaks in terms of ". . . days when the school is dismissed by order of the board to permit teachers to attend teachers' meetings;" (emphasis added). However, we believe that in reading Section163.021 in conjunction with Section 171.031, the legislative intent is to authorize the inclusion of days on which teachers' meetings are permitted during what would otherwise be days when pupils actually attend school during the school term set by the board.
CONCLUSION
It is the opinion of this office that a teachers' meeting held on the first day of a school term is to be considered a day of school operation in determining state aid under Section 163.021, RSMo Supp. 1975.
The foregoing opinion, which I hereby approve, was prepared by my assistant, John C. Klaffenbach.
Very truly yours,
                                  JOHN ASHCROFT Attorney General